Citation Nr: 0713997	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for a left hip 
condition. 

2.	Entitlement to service connection for a low back 
disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 




INTRODUCTION

The veteran had active service from July 1947 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action by the 
Cleveland, Ohio, VA Regional Office that denied service 
connection for a low back disability and a left hip disorder. 
In April 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket. The case is before 
the Board for appellate consideration at this time.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of 
fractures of the left tibia and fibula; degenerative joint 
disease of the left knee; and degenerative joint disease of 
the left ankle, each evaluated as 10 percent disabling.

2. Left hip strain developed as a consequence of the above 
service-connected disabilities.

3. Service-connected disabilities caused an increase in 
severity of degenerative changes of the lumbar spine.


CONCLUSIONS OF LAW


1.  Left hip strain is proximately due to or the result of 
service-connected disabilities.38 U.S.C.A. §§ 1110,1131, 5107 
(West 2002): 38 C.F.R. § 3.310 (2006)  

2.  Degenerative changes of the lumbar spine were aggravated 
by service-connecteddisabilities. 38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2004 and May 2005. The notices 
included the type of evidence needed to be considered in 
regard to the veteran's current claims for service 
connection, namely, evidence that the veteran's current low 
back and left hip disabilities were related to service. The 
veteran was informed that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence, which would include evidence in his possession that 
pertained to the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice). The 
requirements of Dingess v. Nicholson, supra, were met in a 
letter dated in March 2006.  While this notification letter 
did not precede the RO's original adjudication of the current 
claims, assignment of ratings for the disabilities at issue 
and their effective dates will require further adjudication 
and thus there is no prejudice to the veteran. 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The VA has taken appropriate steps to 
obtain all valid evidence necessary to adjudicate the issues 
currently on appeal and has afforded the veteran a recent VA 
examination in regard to his current claims and this 
evaluation provided sufficient relevant clinical evidence and 
analysis to adjudicate the matters currently before the 
Board. In October 2006, the veteran indicated that he had no 
further evidence to submit.  Therefore, as there are no 
additional records to obtain, no further assistance to the 
veteran is required to comply with the duty to assist.  

Background

On the veteran's July 1947 examination prior to service 
entrance no musculoskeletal defects were reported. Review of 
the service medical records indicate that the veteran 
received extensive treatment for injuries to his left leg due 
to an inservice vehicle accident, but there is no indication 
that his injuries included disability to either the low back 
or left hip. He was seen in December 1954 for observation of 
complaints of low back pain. It was reported that no disease 
was found. The service medical records contain no findings, 
complaints, or diagnosis of any pathology involving the left 
hip. On the veteran's February 1955 examination prior to 
service discharge the spine and lower extremities were 
evaluated as normal.  

On VA examinations in April 1955 and April 1962 there were no 
findings, complaints, or diagnoses indicative of low back or 
left hip disability.

During VA treatment in February 2004 the veteran gave a 
history of hip pain of 4-5 years duration. An X-ray of the 
left hip performed in May 2004 showed no significant 
degenerative changes, acute fracture or dislocations.  
Occasional subsequent treatment for left hip and low back 
pain is indicated.  

On VA examination in July 2004 the veteran complained of 
continuous pain in the left hip without any left hip 
weakness. He said that the pain was increased by cold weather 
and using steps.  After evaluation the diagnosis was strain 
of the left hip with intermittent pain and a normal X-ray.  

On VA examination in July 2004 the veteran gave a history of 
intermittent back pain after an inservice vehicle accident 
but no apparent back injury was found during service.  He 
currently complained of intermittent back pain in the lower 
left back that did not radiate.  An X-ray showed lumbar spine 
spondylosis deformans with anterior osteophytes throughout 
the lumbar spine and transitional anatomy at the lumbosacral 
junction.  The examiner opined that the veteran's arthritis 
in the low back was probably due to the aging process.

                                                
Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110, 1131. 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 
513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay evidence of 
in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).


Analysis 

A review of the record shows that both left hip strain and 
degenerative changes of the lumbar spine were first 
manifested many years after the veteran's separation from 
service. Further, there is no evidence that either of these 
conditions is otherwise related to service. The reports of 
the VA examinations conducted in July 2004, however, 
establish a nexus between the already service-connected 
disabilities and both of the disabilities at issue. In July 
2004 it was reported that the veteran has chronic left hip 
strain due to a limp associated with the service-connected 
left lower extremity disabilities. With respect to 
degenerative changes of the lumbar spine, although the 
examiner attributed this condition to the aging process, it 
was his opinion that the veteran's limp was an aggravating 
factor. Consequently, resolving the benefit of the doubt in 
the veteran's favor, service connection for left hip strain 
and degenerative changes of the lumbar spine on a secondary 
basis is warranted. 38 C.F.R. § 3.310; Allen.


ORDER

Entitlement to service connection for left hip strain is 
granted. 

Entitlement to service connection for degenerative changes of 
the lumbar spine is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


